DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquardt (U.S. Patent Application Publication 2010/0072200), in view of applicant’s admitted prior art (AAPA).  Regarding Claim 11, Marquardt shows that it is known to have a tank of plastics material produced by blow-molding of a parison, incorporating a welding spout, of a shape projecting from its outer surface of the tank, the welding spout ending axially, on an inside of the tank, in a shape resulting from contact molding between the parison and a molding component, in which the welding spout ends axially on an outside of the tank in a shape resulting from contact molding between the parison and a molding component, the shape having an edge configured to be connected to a corresponding edge of an external attached part (0026, 0028-0029, 0031).  Marquardt does not specifically disclose that the welding spout shape has an edge that is configured to be welded to a corresponding edge of an external attached part.  AAPA discloses that it is known to weld a shaped edge of a welding spout to a corresponding edge of an external attached part ([0003]).  It would have been obvious to one of ordinary skill in the art to use AAPA’s welding method as a way to securely connect an edge of the welding spout to a corresponding edge of an external attached part because AAPA demonstrates art recognized suitability for using welding as a method of connection (MPEP 2144.07).
Regarding Claim 12, Marquardt shows the tank of claim 11, including one wherein the welding spout ends axially on the inside of the tank in an internal rim in a shape of a ring (element 112p), meeting applicant’s claim.

Regarding Claim 14, Marquardt shows the tank of claim 13, including one wherein the welding spout comprises an internal rim in a shape of a ring set back from the flat radial surface (element 124), meeting applicant’s claim.
Regarding Claim 15, Marquardt shows the tank of claim 11, including one wherein the welding spout has a shape (element 122), meeting applicant’s claim.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-15 have been considered but are moot because the new ground of rejection is made in view of the claims as-amended.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198.  The examiner can normally be reached on M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742